Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0116 Expires: July 31, 2008 Estimated average burden hours Per response6.20 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 28, 2006r Commission File Number 000-50339 Capital Reserve Canada Ltd. (Translation of registrants name into English) 4304-74 Avenue, Edmonton, Alberta Canada T6B 2K3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F. Form 20Fx Form 40F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes No x If Yes is marked indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Change in Officers and Directors: Capital Reserve Canada Ltd. (the Company) reports James Baker has resigned from his position as President and Chief Executive Officer (CEO) and member of the Board of Directors of the Company effective December 28 th , 2006. Ken Pearson is now President and CEO of the Company with such service beginning on the effective date of James Bakers resinagtion. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL RESERVE CANADA LIMITED By: /s/ Ken Pearson Name: Ken Pearson Title: President & CEO Date: January 17, 2007
